Office Action
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Accordingly, this application has been examined with the following effect set forth herein:
Non-Final Rejection / Refusal
35 U.S.C. § 112(a) and (b)
The claim is rejected under 35 U.S.C. § 112(a) and (b) or pre-AIA  35 U.S.C. § 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. § 112, the applicant) regards as the invention.
The claim is nonenabling and indefinite because the disclosure does not clearly illustrate some aspects essential to the visual appearance of the design as it would appear embodied in a COVER FOR ELECTRICAL PLUGS.  MPEP § 1503.02 states:
Every design patent application must include either a drawing or a photograph of the claimed design. As the drawing or photograph constitutes the entire visual disclosure of the claim, it is of utmost importance that the drawing or photograph be clear and complete, and that nothing regarding the design sought to be patented is left to conjecture.
The disclosure is insufficient and does not provide a clear understanding for all portions of the COVER FOR ELECTRICAL PLUGS for which the design is embodied. In particular, the disclosure is insufficient because of the follow:
INSUFFICIENT NUMBER OF VIEWS
A sufficient number of views is generally needed to disclose the three-dimensional appearance of an article and its various components. Since a three-dimensional object is characterized by length, width and height, these attributes must each be adequately disclosed for a clear and concise understanding of their form. However, there are features of the COVER FOR ELECTRICAL PLUGS that have not been disclosed with these essential forms of information. Specifically, in reproductions 1.3 and 1.10, the rear face of the COVER FOR ELECTRICAL PLUGS consists of features and/or portions that are either not disclosed or are not visible in other views. The array of features may occupy planes of varied depths and have surfaces that either contour or sit coplanar with surrounding parts. However, these attributes of depths and contour are not clearly illustrated or have not been disclosed. Moreover, it is not entirely clear whether some of the solid line perimeters are edge representations for openings or correspond to solid surfaces.

    PNG
    media_image1.png
    698
    480
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    823
    382
    media_image2.png
    Greyscale

Without a clear and concise understanding for the above noted features and/or portions, the overall appearance of the claim is not ascertainable.
SCOPE OF PROTECTION SOUGHT
The scope of the claim cannot be determined because the disclosure does not clearly point out the metes and bounds of the claimed design. Reproduction 1.15 illustrates the COVER FOR ELECTRICAL PLUGS from reproductions 1.1-1.14 in the context of surrounding structures. These surrounding structures are represented by full solid lines. Since full solid lines are relied upon to illustrate the claimed design, the solid line showing of surrounding structures must also be construed as being subject matter for which protection is sough. Consequently, this presents a discrepancy between views over what the claim is. Whether the claimed design includes the surrounding structures shown 1.15 is unclear; if said structures are excluded from the claim, then their showing in full solid lines is improper. Only the claimed subject matters may be represented in full solid lines. In order to properly distinguish the claimed design from environment, said environment should be represented in broken lines.

    PNG
    media_image3.png
    439
    795
    media_image3.png
    Greyscale

The last statement in the feature description within the specification indicates that reproduction 1.15 “does not form a part of the claimed design”. A view or drawing is not an actual subject matter that would be either claimed or not claimed. Therefore, the scope of a claim does not include or exclude a view; rather the scope of a claim is represented by what is illustrated in the views or drawings. Consequently, the explanation that reproduction 1.15 is excluded from the claim has no clear meaning. If said statement is attempting to imply that the view is to be excluded from the drawings to be patent, then it should not be part of the drawing set. Alternatively, if said statement is implying that everything depicted in reproduction 1.15 is to be excluded from the claimed design, then there would be a discrepancy in the scope of the claim. The exclusion of the cover shown in 1.15 would be a contradiction of the same cover that is presented as a claimed subject matter in the preceding views.
To overcome this refusal/rejection, applicant may provide arguments to show how the claim is enabled and definite as disclosed and persuasively explain the deficiencies in the Examiner's interpretation. If applicant does not dispute the merits of the rejected, applicant may (A) broaden the claim to exclude the nonenabling portions of the dispenser identified in 1.3 and 1.10, and (B) either show the surrounding structures in 1.15 in broken lines or exclude the view entirely.
Replacement Reproductions
Each reproduction sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR § 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office Action.  When preparing new reproductions in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. § 132 and 37 CFR § 1.121.
Reply Reminder to all Refusals
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR § 1.33(b).	
Notes on Correspondence
Please note that, at this time, the examiner is prohibited from initiating or returning international telephone calls.  If applicant wishes to communicate by telephone, the examiner may be reached by email to arrange a time for applicant to initiate the telephone interview:  darlington.ly@uspto.gov.  The merits of the application may not be discussed via email unless an appropriate authorization for email communication is placed in the U.S. application file at the USPTO.  Replies to office actions may not be sent via email.  For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR § 1.33 and 37 CFR § 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please see MPEP 502.03 II (Article 5) for more details.
Discussion of the Merits of the Case
In any application not prosecuted by the inventor, a Power of Attorney (POA), filed with the USPTO in the specific case, is required whether or not attorney for the applicant has POA authority in a foreign IP office. Only US registered Practitioners (not foreign attorneys) may represent applicants before the USPTO. Legal entities must be represented by US registered Practitioners. Examiner may not discuss the merits or specifics of a case without a proper POA on file.
The POA form submitted in the international phase is not effective for purposes of the US. The proper form is available at: https://www.uspto.gov/web/forms/sb0080.pdf
When Responding to Official USPTO Correspondence 
When responding to an official correspondence issued by the USPTO, including refusals, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Mailing should be done sufficiently in advance to ensure the USPTO receipt prior to reply period expiration
Facsimile to the USPTO's Official Fax Number (571-273-8300) (Do Not Fax Formal Drawings)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
For additional information regarding responding to office actions see:  https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at:  https://portal.uspto.gov/pair/PublicPair
Conclusion
The claim is rejected under 35 USC § 112(a) and (b).
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday through Friday from 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.
/DARLINGTON LY/
Primary Examiner, Art Unit 2914